Case 1:17-cr-00183-TWP-TAB Document 143 Filed 04/21/20 Page 1 of 1 PageID #: 1051




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION


  UNITED STATES OF AMERICA,                     )
                                                )
                         Plaintiff,             )
         vs.                                    )      CASE NO. 1:17-cr-0183-TWP-TAB
                                                )
  BUSTER HERNANDEZ,                             )
                                                )
                         Defendant.             )


     ORDER ON DEFENDANT’S SECOND UNOPPOSED MOTION FOR EXTENSION OF
        TIME TO FILE OBJECTIONS AND/OR CORRECTIONS TO PRESENTENCE
                        INVESTIGATION REPORT (“PSIR”)

         The Defendant, Buster Hernandez, by counsel, Mario Garcia, having filed his Second

  Unopposed Motion for Extension of Time to File Objections and/or Corrections to the PSIR,

         And the Court, having reviewed the Motion and being duly advised, now finds that the

  Motion is well taken and should be GRANTED. Accordingly, it is

         ORDERED, that the Defendant, be and hereby is granted a short extension of fourteen (14)

  days up to and including April 30, 2020, in which to file objections and/or corrections to the PSIR.


                   Date: 4/21/2020

                                                      ________________________
                                                      Hon. Tanya Walton Pratt, Judge
                                                      United States District Court
                                                      Southern District of Indiana

  DISTRIBUTION: All ECF Parties
